In The
                  Court of Appeals
    Sixth Appellate District of Texas at Texarkana


                       No. 06-16-00027-CV



DONALD WILCOX AND PRAIRIE DOG INVESTMENTS, LLC, Appellants

                                V.

       REBECCA STAPLES AND CLIFF STAPLES, Appellees



               On Appeal from the 7th District Court
                      Smith County, Texas
                   Trial Court No. 14-1132-A




           Before Morriss, C.J., Moseley and Burgess, JJ.
                                                   ORDER

        On April 15, 2016, Appellants Donald Wilcox and Prairie Dog Investments, LLC

(collectively Appellants or PDI), filed an interlocutory appeal from the trial court’s order denying

their motion to dismiss and/or dissolve a receivership and to stay all further trial court proceedings

pending resolution of the appeal. In connection with that interlocutory appeal,1 PDI filed a motion

seeking an emergency stay. On April 18, this Court, pursuant to Rule 29.3 of the Texas Rules of

Appellate Procedure, issued an order staying (1) all proceedings and activities in trial court cause

number 14-1132-A and (2) all actions by the court-appointed receiver in and related to trial court

cause number 14-1132-A, other than any actions needed to protect the property in the receiver’s

possession. The stay was expressly contingent on Appellants posting a $7,500.00 cash or corporate

bond in the trial court on or before 5:00 p.m., April 19, 2016. That bond was timely posted, and

the stay, by the express terms of the order, was to continue only through May 2, 2016, or until such

time as this Court issued an order specifically lifting the stay.

        After reviewing the complete appellate record and Appellees’ response to the emergency

stay motion, this Court is of the opinion that the stay imposed in its April 19 order should continue

in full force and effect through the conclusion of this appeal. This Court is mindful of the fact that

Appellants have filed a bill of review proceeding relative to the default judgment entered against

them. A key component of this Court’s decision to continue the stay order is the fact that the




1
 Originally appealed to the Twelfth Court of Appeals in Tyler, this case was transferred to this Court by the Texas
Supreme Court. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of any conflict between
precedent of the Twelfth Court of Appeals and that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.


                                                        2
appellate record does not include a file-marked copy of the citation and return of service for

Wilcox.

       Pursuant to Rule 29.3 of the Texas Rules of Appellate Procedure, we hereby order (1) all

proceedings and activities in trial court cause number 14-1132-A and (2) all actions by the court-

appointed receiver in and related to trial court cause number 14-1132-A, other than any actions

needed to protect the property in the receiver’s possession, stayed up to and including the date on

which the final opinion and judgment resolving this interlocutory appeal issue.

       IT IS SO ORDERED.

                                                     BY THE COURT

Date: May 2, 2016




                                                3